Order entered August 21, 2014




                                             In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas
                                      No. 05-14-00859-CV

                                THERESA BARNETT, Appellant

                                               V.

                             DAVID S. CROCKETT, ET AL., Appellee

                      On Appeal from the 116th Judicial District Court
                                   Dallas County, Texas
                             Trial Court Cause No. 10-00136

                                           ORDER
       By order dated July 15, 2014 the Court abated this case for thirty days to allow the trial

court to conduct a hearing on the amount of bond required in this case. That period having

elapsed and the trial court having transmitted a clerk’s record including its findings of fact and

conclusions of law regarding the amount of bond, we REINSTATE this case and ORDER the

Clerk to re-open the case.


                                                      /s/   CAROLYN WRIGHT
                                                            CHIEF JUSTICE